Gileillan, C. J.
The answer admits the material allegations in the complaint, so far as necessary to support the judgment appealed from. It admits the bond set forth in the complaint, from which appears how much was due, and when the several sums became payable, and admits that no other payments than as mentioned in the complaint were made. The fines claimed in the complaint are put in issue, but the judgment entered is for less than the plaintiff was entitled to, striking out the amount claimed for fines. It was for less than, on the admitted facts, plaintiff was entitled to.
The judgment for the several sums (for interest, premiums, and dues) which had fallen due prior to the time of commencing the action in which it was recovered was no bar to this action. Nothing is better settled than that where, by the terms of a contract, money, principal, or interest is, as in this case, made payable in installments, a recovery for one installment is no bar to an action for an installment falling due after the commencement of the prior action.
Judgment affirmed.